DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [1] is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0002, line 23, “an SYNTAX” should read “a SYNTAX”
Paragraph 0004, line 2, “obtaining at least one angiography image corresponding to a target user” appears that it should read “obtaining at least one angiography image corresponding to a target patient” but the applicant should amend for clarity.
Similar issue throughout the disclosure where it appears “user” should really be a patient
Paragraph 0004, line 10, “to determine a blood vessel type of the target user” should read ““to determine a blood vessel type of the target patient”
Paragraph 0017, line 16, “for general purpose or special purpose” should read “for general purposes or special purposes”
Paragraph 0036,  line 2, “contain images of different camera angles” should read “contain images from different camera angles”
Paragraph 0036, line 4, “analyzing the images of difference camera angles” should read “analyzing the images from different camera angles”
Appropriate correction is required.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, “corresponding to a target user” should read “corresponding to a target patient”
Similar issue throughout the claims where it appears “user” should really be referencing an imaging subject, such as a patient
Claim 6, “plurality of images of different camera angles” should read “plurality of images from different camera angles”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what the term “shielded image” in claims 5 and 11 is used by the claim to mean. The term is indefinite because the specification does not clearly redefine the term (discussion of shielded 
The examiner will define the term “shielded image” to be an obtained image for purposes of further examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0157802 to Anderson (hereinafter Anderson) further in view of CN 109658407, machine English translation of applicants’ submitted prior art (hereinafter CN ‘407).
Regarding independent claim 1, Anderson discloses a blood vessel status evaluation method (paragraph 0002, “Suited for evaluation of biological vessels”), comprising:
obtaining at least one angiography image corresponding to a target user (figure 9, element 902, paragraph 0087, “includes obtaining image data from an image of a vessel system.”).
Although Anderson teaches using computing device to produce a model of the patient’s vasculature or may access a pre-computed model (par. 0044), Anderson fails to explicitly disclose analyzing the at least one angiography image by a first deep learning model to select a target image from the at least one angiography image;
analyzing the target image by at least one second deep learning model to determine a blood vessel type of the target user and divide a target blood vessel pattern in the target image into a plurality of scoring segments; and
analyzing an output of the at least one second deep learning model by a third deep learning model to obtain a blood vessel status of the target user.
CN ‘407 discloses analyzing the at least one angiography image by a first deep learning model to select a target image from the at least one angiography image (page 7, “the coronary artery to be score image input to the pre-obtained by training coronary lesion scoring model to obtain a coronary lesion score”; also page 8, “the history coronary artery image for image segmentation to obtain the target coronary artery image…administration of the scoring image characteristics in deep learning network that the history extracting the coronary artery image”);
analyzing the target image by at least one second deep learning model to determine a blood vessel type of the target user and divide a target blood vessel pattern in the target image into a plurality of scoring segments (page 8, “splitting an image (i.e., coronary artery image) into a plurality of images, at the same time as the sample of model training”; also page 9, “the coronary lesion scoring model comprising a convolution neural network model, a convolutional neural network (CNN) is a deep learning architecture”); and
analyzing an output of the at least one second deep learning model by a third deep learning model to obtain a blood vessel status of the target user (page 8, “wherein the current outputting grading result is the coronary artery image SYNTAX scoring result obtained by coronary lesion scoring model trained currently”; also page 11, “administration of deep learning network, extracting the score image feature in the history coronary artery image”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention in order to apply a neural network allowing for automatic scoring of artery lesions (abstract).
Regarding dependent claim 3, Anderson in the combination further discloses wherein the blood vessel type of the target user comprises one of left dominance and right dominance (paragraph 0090, “steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include dimensions and locations of vessels, and may further include a dominance classification,”).
Regarding dependent claim 4, Anderson in the combination further discloses wherein division of the plurality of scoring segments conforms to an SYNTAX scoring standard (paragraph 0007, “The method where the image-based disease quantification score includes a SYNTAX score and the function disease quantification score includes a functional SYNTAX score.”).
Regarding dependent claim 5, Anderson in the combination further discloses wherein the step of analyzing the output of the at least one second deep learning model by the third deep learning model to obtain the blood vessel status of the target user comprises:
obtaining a plurality of shielded images corresponding to the plurality of scoring segments and a plurality of monochrome images corresponding to the target image (figure 9, paragraph 0087, “At step 902, the method 900 includes obtaining image data from an image of a vessel system”… “The angiogram data may include a two dimensional angiographic image, a three dimensional angiographic image, and/or a computed tomography (CT) angiographic image;” these types of images are inherently monochrome and correspond to the target image and the scoring segments).
CN ‘407 in the combination further discloses analyzing the plurality of shielded images and the plurality of monochrome images by the third deep learning model to obtain the blood vessel status of the target user (page 8, “administration of the scoring image characteristics in deep learning network”).
Regarding dependent claim 6, Anderson in the combination further discloses wherein the at least one angiography image comprises a plurality of images of different camera angles (paragraph 0034, “images (including images obtained using ultrasound (e.g., IVUS), OCT, and/or other imaging techniques),”), and the step of analyzing the output of the at least one second deep learning model by the third deep learning model to obtain the blood vessel status of the target user comprises:
generating a plurality of scoring results corresponding to a target scoring segment (paragraph 0006, “calculating an image-based disease quantification score from the image data of the vessel system;”); and
taking a maximum value corresponding to the target scoring segment in the plurality of scoring results as a final scoring result to describe a blood vessel status of the target scoring segment (Paragraph 0067, “When the disease quantification score is above a threshold, the system 150 may recommend a CABG Surgery” … “automatic calculation and determination of the SYNTAX score” … “the disease quantification score may be displayed”).
Regarding independent claim 7, the references and analysis of claim 1 apply directly. Additionally, Anderson in the combination further discloses blood vessel status evaluation device (abstract, “Devices, systems, and methods of evaluating risk associated with a condition of the vessel”), comprising:
a storage device, used for storing at least one angiography image corresponding to a target user (paragraph 0051, “may be stored in a memory of the computing device 172”); and
a processor, coupled to the storage device (Paragraph 0043, “the computing device 172 includes a processor, random access memory, and a storage medium.”).
Regarding dependent claim 9, the references and analysis of claim 3 apply directly.
Regarding dependent claim 10, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 11, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 12, the references and analysis of claim 6 apply directly. Additionally, CN ‘407 in the combination further discloses the operation that the processor analyzes the output of the at least one second deep learning model by the third deep learning model to obtain the blood vessel status of the target user (paragraph 0053, “When the one or more programs are executed by the one or more processors, the one or more processors implement a scoring method for coronary lesions as described.”).	

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson further in view of CN ‘407 as applied to claim 1 and claim 7 above and further in view of U.S. Patent No. 7,853,061 to Gorges et al (hereinafter Gorges)
Regarding dependent claim 2, modified Anderson fails to explicitly disclose wherein the step of analyzing the at least one angiography image by the first deep learning model to select the target image from the at least one angiography image comprises:
determining a probability value corresponding to a first image in the at least one angiography image by the first deep learning model; and
if the probability value is higher than a preset value, determining the first image as the target image.
Gorges discloses wherein the step of analyzing the at least one angiography image by the first deep learning model to select the target image from the at least one angiography image comprises:
determining a probability value corresponding to a first image in the at least one angiography image by the first deep learning model (abstract, “probability that an acquired image data is of the object”); and
if the probability value is higher than a preset value, determining the first image as the target image (column 4, line 53, “includes identifying a target region 230 having a series of pixels calculated within a predetermined range of probability of including image data of the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the probability as claimed to determine the likelihood or correlating to include that a pixel is part of the imaged object (abstract).
Regarding dependent claim 8, the references and analysis of claim 2 apply directly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0125193 describes a method for diagnosing, validation of diagnosis and treating a patient having lesions in both arteries of left and right lower limbs.
WO 2008/016652 to Heymach et al. describes methods for analyzing representations of one or more structures in the body of a subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668